EXHIBIT 10.6




[EQUINOX SECURITIES LOGO]




April 19, 2007




Mr. Frank Menzler

HepaLife Technologies, Inc.

60 State Street, Suite 700

Boston, MA 02109





Dear Mr. Menzler:




I am pleased to confirm our agreement pursuant to this letter of engagement (the
“Agreement”) under which Equinox Securities, Inc. (“Equinox”), a broker-dealer
and Member NASD, is engaged by HepaLife Technologies, Inc.  (OTCBB:HPLF.OB) (the
“Company”).




1.

Engagement. Equinox is hereby engaged as the Company’s placement agent for the
purpose of finding “Investors” for potential “Transactions” with the Company.
 The Company acknowledges that there is no guaranty or assurance that any
Transaction will take place and that Equinox makes no representation or
warranties regarding the same or any other matter.  It is agreed and understood
that at all times, the Company shall have the right to approve or disapprove the
terms and conditions of any Transaction and the Company shall be solely
responsible for ensuring that the terms and conditions of any Transaction are
suitable and appropriate for the Company.  The term “Transaction” shall mean an
equity or debt financing for the Company.  The term “Investor,” or “Investors”,
shall mean any individual, corporation, institution, group, organization or
other entity identified by Equinox that participates in a Transaction during the
term of this Agreement (or thereafter as set forth herein) by contributing value
to the Company.




2.

Compensation and Expenses




A.

As compensation for the services provided by Equinox hereunder, the Company
shall pay or issue to Equinox:




i.

Retainer Fee:  Equinox waives its monthly retainer fee.

Schedule #1

Amount Funded

A. Fee

B. Unaccountable Expenses

$1,000,000 to $10,000,000

10%

0%




B.

Plus, 10% of the transaction value of the investor  warrants (non-cashless) of
the Issuer on the same pricing and conditions as the Transaction or Issue
warrants.

  OR

D.  In the event that Finder introduces or identifies a business or entity to
Issuer and Issuer subsequently acquires all or any portion of the capital
securities or assets of, or engages in a merger, joint venture or other business
arrangement with, such business or entity (the “Acquisition Services”), then the
Issuer will compensate Finder (based





--------------------------------------------------------------------------------

on the Transaction Value, as defined or the percentage defined under schedule #2
below) for such services in an amount equal to:




Schedule #2

6 % on the first $10,000,000 of the Transaction Value;

5% on the amount from $10,000,001 to $15,000,000;

4% on the amount from $15,000,001 to $20,000,000;

3% on the amount from $20,000,001 to $25,000, 000, and

2% on the amount in excess of $25,000,000.







3.

Term of Engagement. This Agreement shall expire 12 months from the date of
execution of this Agreement by the Company (unless extended by mutual
agreement).  Upon any termination of expiration of this agreement, Equinox will
be entitled to payment of all fees and any remaining fees as additional staged
funding from the Investor’s initial convertible debt  instrument proceeds over
the term of the Investor’s investment proposal.




In addition, (a) if at any time during the 12 month period commencing
immediately after the termination or expiration of this Agreement, the Company
consummates any Transaction or Transactions with Investors identified by
Equinox, or (b) if at any time during the 12 month period commencing immediately
after the termination or expiration, the Company enters into a written
agreement(s) with respect to a Transaction or Transactions with Investors
identified by Equinox and such Transaction or Transactions are consummated on
substantially the terms contained in such written agreement(s) within 24 months
after termination or expiration of this Agreement, then Equinox in addition to
any expense reimbursement due, shall be entitled to payment in full of the
compensation described in Section 2 of this Agreement with respect to such
Transaction or Transactions.  Upon the written request of the Company, after
termination or expiration of this Agreement, Equinox shall provide to the
Company a list of the Investors identified by Equinox within five business days
of such request.




4.

Cooperation. To the extent possible, the Company will furnish Equinox with all
financial and other information and data, as Equinox believes appropriate in
connection with its activities on the Company’s behalf, and shall provide
Equinox access to its officers, directors, employees and professional advisors.
 The Company shall use its reasonable best efforts to cooperate in Equinox’s
marketing efforts, including participation of senior officers in roadshows,
investor presentations and similar activity.  In addition, the Company will be
solely responsible for preparing or approving any and all term sheets and
materials for a Transaction, including materials describing the Company, its
operations, historical performance and future prospects and any materials to be
used in selling any securities of the Company (the “Offering Materials”). The
Company agrees that it and its counsel will be solely responsible for ensuring
that a Transaction and the Offering Materials are complete and comply in all
respects with the applicable law and that the terms and conditions of a
Transaction are suitable and appropriate for the Company. The Company, to the
extent possible, authorizes Equinox to transmit the Offering Materials to
prospective Investors of the proposed Transaction.  The Company will also cause
to be furnished to Equinox and addressed to it at the closing, copies of such
agreements, opinions, certificates and other documents delivered at the closing
as Equinox may reasonably request. The Company will promptly notify Equinox if
it learns of any material inaccuracy or misstatement in, or material omission
from, any information theretofore delivered to Equinox.








--------------------------------------------------------------------------------

The Company recognizes and confirms that Equinox, in connection with performing
its services with respect to a Transaction:  (i) will not be rendering any
advice to the Company or any other person regarding any aspect of a Transaction,
(ii) will not be responsible for the actions of an Investor or its agents, (iii)
will be relying without investigation upon information that is available from
public sources or other information supplied to it by, or on behalf of, the
Company, or its advisors, (iv) shall not in any respect be responsible for the
accuracy or completeness of, or have any obligation to verify said information,
(v) will not conduct any appraisal of any assets of the Company, and (vi) may
require that the Offering Materials contain appropriate disclaimers consistent
with the foregoing.  The Company further confirms and acknowledges that neither
Equinox nor any of its employees or agents is acting as attorney, accountant or
financial advisor to the Company and that the Company will seek its own
professional advice with respect to a Transaction.




5.

Confidentiality. The Company agrees that any written communication provided by
Equinox pursuant to this Agreement will be treated by the Company as
confidential, will be used solely for the information of the Company in
connection with its consideration of a transaction of the type referred to in
Section 1 of this agreement and will not be used, circulated, quoted or
otherwise referred to for any other purpose, nor will it be filed with, included
in or referred to, in whole or in part, in any registration statement, proxy
statement or any other communication, whether written (including, without
limitation, the Offering Materials) or oral, prepared, issued or transmitted by
the Company or any affiliate, director, officer, employee, agent or
representative of any thereof, without, in each instance, Equinox’s prior
written consent.




6.

Conflicts. The Company acknowledges that Equinox and its affiliates may have,
and may continue to have, investment banking and other relationships with
parties other than the Company pursuant to which Equinox may acquire information
of interest to the Company.  Equinox shall have no obligation to disclose such
information to the Company, or to use such information in connection with any
contemplated financing.  The Company recognizes that Equinox is being engaged
hereunder to provide the services described above only to the Company and is not
acting as an agent or a fiduciary of, and shall have no duties or liability to,
the equity holders of the Company or any third party in connection with its
engagement hereunder, all of which are hereby expressly waived.  




7.

Relationship Created. Equinox is an independent contractor and shall have
control over the manner and means of performing the services under this
Agreement.  During the term of the Agreement, the Company agrees that Equinox
may appoint in its sole discretion or otherwise designate suitable employees,
agents, or representatives to assist Equinox with performing services hereunder.




8.

Public Announcements. Neither Equinox nor the Company shall have the right to
place announcements and advertisements in financial and other newspapers and
journals, describing the services of Equinox in the Transaction, unless the
party has first obtained the consent of the other, which consent shall not be
unreasonably withheld.




9.  

Complete Agreement; Severability; Amendments; Assignment; Captions;
Counterparts. This Agreement embodies the entire agreement and understanding
between the parties hereto and supersedes any prior agreements and
understandings relating to the subject matter hereof.  If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect.  This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both Equinox and the Company.  This Agreement
may not be assigned by either party without the prior written consent





--------------------------------------------------------------------------------

of the other party.  The captions in this Agreement are used for convenience
only and shall not be considered in interpreting this Agreement.




This Agreement may be executed in counterparts and by facsimile transmission,
all of which together should constitute a binding agreement between Equinox and
the Company.




This Agreement shall be binding upon and inure to the benefit of the Company,
Equinox, each Indemnified Person (as defined in Schedule I hereto) and their
respective successors and assigns.




10.  

Scope of Responsibility. Neither Equinox nor any Indemnified Person (as defined
in Schedule I) shall be liable to the Company, or to any other person claiming
through the Company, for any claim, loss, damage, liability, cost or expense
suffered by the Company, or any such other person, arising out of or relating to
this engagement, except for a claim that arises primarily out of, or is based
primarily upon, any action or failure to act by Equinox that constitutes willful
misconduct on the part of Equinox, other than an action or failure to act
undertaken at the request or with the consent of the Company.  Notwithstanding
anything to the contrary contained in this Agreement, the Company agrees that
(a) neither Equinox nor any Indemnified Person shall, regardless of the legal
theory advanced, be liable for any consequential, indirect, incidental or
special damages of any nature, and (b) in no event shall Equinox and/or any
Indemnified Person be liable in the aggregate to the Company, or any person
claiming through the Company, for any amount which exceeds the cash fees
actually received by Equinox pursuant to this Agreement.




11.

Governing Law; Forum. Equinox and the Company agree that the obligations of each
of the parties are solely corporate obligations, and that no officer, director,
employee, agent, or shareholder of either party shall be subjected to any
personal liability whatsoever to any person; nor will any claim for liability or
suit be asserted by, or on behalf of, either Equinox or the Company. Any
controversy, claim or dispute between Equinox and the Company shall be resolved
by binding arbitration in accordance with the rules of the American Arbitration
Association pursuant to an arbitration conducted in Los Angeles, California.
 Judgment upon such arbitration may be entered in any court having jurisdiction
thereof.  Each of the Company and Equinox agree that the prevailing party shall
be awarded reasonable attorney fees, together with any costs and expenses. This
Agreement shall be interpreted and enforced in accordance with the substantive
laws of the State of California applicable to agreements made and to be
performed therein, without regard to any conflict of law provisions.




12.

Notices. All notices or communications hereunder will be in writing and mailed
or delivered as follows:










If to Equinox:

Mr. Stephen Oliveira

President

                                                

Equinox Securities, Inc.  

2084 E. Francis Street

                                         

Ontario, CA 91761

Phone: 909-657-6639

                                                

Fax: 909-923-2721

soliveira@equinoxsecurities.net

             











--------------------------------------------------------------------------------

If to the Company:

Frank Menzler

HepaLife Technologies, Inc.

60 State Street, Suite 700

Boston, MA 02109











--------------------------------------------------------------------------------




Please confirm that the foregoing correctly sets forth our agreement by signing,
dating, and returning to Equinox the enclosed copy of this Agreement by mail or
fax to (909) 923-2721.




Sincerely,







Equinox Securities, Inc.










By:  /s/ Stephen Oliveira

        Stephen Oliveira, President and CEO







AGREED AND ACCEPTED:

HepaLife Technologies, Inc.













By: /s/ Frank Menzler

       Frank Menzler, President and CEO

      

 




Date: April 24, 2007





--------------------------------------------------------------------------------

SCHEDULE I







This Schedule I is entered into pursuant to, and is made a part of, this
Agreement between Equinox and the Company.  Capitalized terms used and not
defined in this Schedule I shall have the meanings assigned to them in this
Agreement.




The Company and Equinox agree to indemnify and hold harmless, its affiliates,
and each of their respective members, partners, directors, officers, managers,
agents, consultants, employees, advisors, representatives and controlling
persons (each an “Indemnified Person”) from and against any claims, losses,
damages, expenses or liabilities (collectively, “Losses”), including without
limitation reasonable legal fees (subject to the limitations set forth below),
incurred in connection with investigating, preparing, defending, paying,
settling or compromising any action, claim or proceeding (whether or not in
connection with any pending or threatened litigation in which any Indemnified
Person is a named party) to which any Indemnified Person may become subject and
which is related to or arises out of the engagement letter or the transactions
contemplated thereby.  The Company and Equinox will not, however, be responsible
to an Indemnified Person due to the extent that a court of competent
jurisdiction shall have determined by a final judgment that such Losses resulted
primarily from actions taken or omitted by such Indemnified Person due to the
Indemnified Person’s willful misconduct.




The Company and Equinox will reimburse each Indemnified Person for Losses as
such Losses are incurred or paid, notwithstanding the absence of judicial
determination as to the propriety or enforceability of the Company’s or
Equinox’s obligation to reimburse such Indemnified Person for such Losses and
the possibility that such payments might later be held by a court of competent
jurisdiction to have been improper. To the extent that any such interim
reimbursement is so held to have been improper, the Indemnified Person shall
promptly return it to the Company and Equinox.




If the indemnification provided herein should be, for any reason whatsoever,
unenforceable, unavailable or otherwise insufficient to hold each Indemnified
Person harmless, the Company and Equinox shall pay to or on behalf of each
Indemnified Person contributions for Losses so that the Indemnified Person
ultimately bears only the portion of such losses as is appropriate (i) to
reflect the relative benefits received by such Indemnified Person on the one
hand and the Company and Equinox on the other hand in connection with the
Agreement and the transactions contemplated thereby or (ii) if the allocation on
the basis set forth in clause (i) above is not permitted by applicable law, to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Indemnified Person and the Company and Equinox as well
as any other relevant equitable considerations; provided, however, that in no
event shall the aggregate contribution of all Indemnified Persons to all Losses
exceed the amount of cash fees actually received by Equinox or paid by Company
pursuant to the engagement letter. The respective relative benefits received by
all Indemnified Persons and the Company and Equinox shall be deemed to be in the
same proportion as the aggregate cash fee paid to Equinox pursuant to the
Agreement bears to the total consideration paid or contemplated to be paid or
received by the Company and Equinox or its stockholders, as the case may be, in
connection with the Transaction or any similar transaction referred to in the
Agreement, whether or not such transaction is consummated. The relative fault of
each Indemnified Person and the Company and Equinox shall be determined by
reference to, among other things, whether the actions or omissions to act were
by such Indemnified Person or the Company and Equinox, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action or omission to act. Notwithstanding the foregoing, no Indemnified
Person shall have any obligation to investigate or verify the information
provided to Equinox and Company in connection with the provision of its
financial advisory services under the engagement letter, and the Company and
Equinox shall be solely liable for any Losses related to or arising out of the
use of such information that is inaccurate for any reason in connection with the
services provided under the engagement letter.








--------------------------------------------------------------------------------

The Company and Equinox agrees that no Indemnified Person shall have any
liability to the Company and Equinox or its affiliates, directors, officer,
managers, members, employees, agents, consultants, advisors, representatives,
control persons or stockholders, directly or indirectly, related to or arising
out of the Agreement or the transactions contemplated thereby, except Losses
incurred by the Company and Equinox to the extent a court of competent
jurisdiction shall have determined by a final judgment that such losses resulted
primarily from actions taken or omitted to be taken by such Indemnified Person
due to such Indemnified Person’s willful misconduct. The Company and Equinox
also agrees that in no event, regardless of the legal theory advanced, shall any
Indemnified Person be liable for any consequential, indirect, incidental or
special damages of any nature and in no event shall the aggregate liabilities
for Losses of any and all Indemnified Persons exceed the amount of cash fees
actually received by Equinox pursuant to the Agreement.




In case any proceeding shall be instituted involving any Indemnified Person,
such Indemnified Person shall promptly notify the Company and Equinox in
writing. The failure of an Indemnified Person to provide such prompt notice
shall not reduce such Indemnified Person’s right to indemnification or
contribution hereunder to the extent that such failure does not materially
prejudice the ability to defend such proceeding.  Upon the request of the
Indemnified Person, the Company and Equinox shall retain counsel reasonably
satisfactory to the Indemnified Person to represent the Indemnified Person and
any others the Company and Equinox may designate in such proceeding and shall
pay the fees and disbursements of such counsel related to such proceeding. In
any proceeding, the Indemnified Person shall have the right to employ separate
counsel and to participate in the defense of such action or proceeding, and the
Company and Equinox shall bear the reasonable fees, costs and expenses of such
separate counsel (and shall pay such fees, costs and expenses at least
quarterly), if (i) the use of counsel chosen by the Company and Equinox to
represent such Indemnified Person would, in the reasonable judgment of the
Indemnified Person, present such counsel with a conflict of interest; (ii) the
defendants in, or targets of, any such action or proceeding include both an
Indemnified Person and the Company and Equinox, and such Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
or to other Indemnified Persons which are different from or additional to those
available to the Company and Equinox (in which case the Company and Equinox
shall not have the right to direct the defense of such action or proceeding on
behalf of the Indemnified Person); (iii) the Company and Equinox shall not have
employed counsel satisfactory to such Indemnified Person in the exercise of the
Indemnified Person’s reasonable judgment to represent such Indemnified Person
within a reasonable time after notice of the institution of such action or
proceeding; or (iv) the Company and Equinox shall authorize such Indemnified
Person to employ separate counsel at the Company’s and Equinox’s expense. In any
case in which one or more Indemnified Persons are entitled to separate counsel
due to such actual or potential differing interests, the Company and Equinox
shall be liable for the expenses of more than one separate counsel. The Company
and Equinox shall not be liable for any settlement of any proceeding affected
without its written consent, which consent will not be unreasonably withheld.
The Company and Equinox shall not, without the prior written consent of the
Indemnified Person, effect any settlement of, or consent to the entry of
judgment in connection with, any pending or threatened proceeding in respect of
which such Indemnified Person is or could have been a party and indemnity or
contribution could have been sought hereunder by such Indemnified Person, unless
such settlement or judgment includes an unconditional release of such
Indemnified Person from all liability on claims that are subject matter of the
proceeding.




The obligations of the Company and Equinox referred to above shall be in
addition to any rights that any Indemnified Person may otherwise have and shall
inure to the benefit of and be binding upon any successors, assigns, heirs and
personal representatives of any Indemnified Person or the Company and Equinox.






